Judgment of the Supreme Court, Bronx County (Alexander Chananau, J.), rendered February 16, 1982 and executed on October 17, 1985, convicting defendant, upon her plea of guilty, of criminal possession of a weapon in the third degree and sentencing defendant to a term of imprisonment of from 2Ys to 7 years, unanimously affirmed.
We are unpersuaded that the sentence imposed was unduly harsh or severe. Taking into account, "among other things, the crime charged, the particular circumstances of the individual before the court and the purpose of a penal sanction”, we perceive no abuse of discretion warranting a reduction in sentence (People v Farrar, 52 NY2d 302, 305).
Further, defendant was sentenced in accordance with her plea bargain and within statutory guidelines. "Having received the benefit of [her] bargain, defendant should be bound by its terms” (People v Felman, 141 AD2d 889, 890, lv denied 72 NY2d 918). Concur—Kupferman, J. P., Asch, Kassal, Wallach and Rubin, JJ.